Citation Nr: 0005069	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1979.  

This appeal initially arose before the Board of Veteran's 
Appeals (Board) from a November 1996 rating decision of the 
Jackson, Mississippi, Regional Office (RO), of the Department 
of Veterans Affairs (VA), whereby the veteran's claim that he 
had submitted new and material evidence in relation to his 
knee disorder was denied.  Service connection for a bilateral 
knee disorder was originally denied in a rating actions dated 
September 1980 and April 1981.


FINDINGS OF FACT

1.  In April 1981, the RO denied service connection for a 
right knee condition because there was no evidence connecting 
a current disability to a disease or injury incurred during 
service.

2.  Evidence of a right knee disorder has been received since 
the RO's April 1981 decision, and must be considered in order 
to fairly decide the merits of the claim.

3.  A right knee disorder, if extant, is not shown to be 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the RO's April 1981 
rating decision is new and material, and serves to reopen the 
veteran's claim for service connection for a right knee 
disorder.  38 U.S.C. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  A claim for service connection for a right knee disorder 
is not well grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

In this case, because the issue is whether new and material 
evidence has been received sufficient to reopen the veteran's 
claim, we first turn to that analysis.

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement; 
otherwise, that decision is final, and may be reopened only 
upon the receipt of additional evidence which, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 7105 (West 1991 & Supp. 1999);  
38 C.F.R. § 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence, for purposes of the laws and regulations 
discussed above, means more than evidence that has not 
previously been included in the claims folder.  That is, 
evidence is not new merely because the veteran has again 
submitted it to the RO.  It must be more than merely 
cumulative of evidence previously of record, in that it 
presents new information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

The RO finally denied the veteran's claim for a bilateral 
knee condition in a rating action dated April 1981.  The RO 
noted that although the veteran contended that he sustained 
injuries to his knees during service, that his separation 
medical examination clinically evaluated his knees as normal, 
and, in essence, that any in-service acute knee injury had 
resolved without apparent residuals.  

The evidence submitted subsequent to April 1981 consists of 
(1) the veteran's contentions on his statement in support of 
claim form, (2) VA outpatient treatment records, (3) the 
results from the veteran's July 1996 VA joints examination, 
(4) a private physician's report, dated July 1996, (5) VA 
treatment records, dated September 1998 and January 1999, (6) 
private treatment records, dated January to March 1999, and 
(7) the requested VA opinion, dated April 1999.  It first 
must be determined whether this evidence is "new" as 
defined by law and regulation.

The Board finds that all of the submitted evidence is new, 
that is, it has not previously been associated with the 
veteran's claims folder, and, it presents new information.  
The question which is then central to the Board's 
determination of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection 
for a right knee disability is whether this evidence is 
material. 

The Board determines that the outpatient treatment records 
and the statement the veteran made in support of his claim, 
identified as numbers one and two above, are not material.  
Although the outpatient treatment records reference the 
veteran's back disorder, they do not reference his right knee 
disorder.  Thus, they are do not bear directly upon the 
specific matter under consideration, that is, whether there 
is evidence to show a current right knee disability that is 
related to the veteran's service, and they are therefore not 
relevant and immaterial.  Second, the veteran's contentions 
are also not material to whether there is competent medical 
evidence to show that he has a right knee disorder that is 
related to his active service.  While a layperson can provide 
an eyewitness account of the veteran's visible symptoms, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), lay 
evidence or evidence from the veteran himself, without more, 
is not capable of a probative diagnosis.  See generally 
Espiritu, 2 Vet. App. 495, Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Thus, this evidence is not probative, and is 
also immaterial.  

The record from the veteran's private physician, dated July 
1996, shows that the veteran exhibits minimal early 
degenerative disease.  It does not, however, show that this 
current disorder is in any way related to the veteran's 
active service or his service-connected back disability.  
Thus, while relevant to the veteran's current condition, it 
is not probative of whether any disorder is related to the 
veteran's service, and is thus, not material.

The report from the veteran's July 1996 VA joints examination 
shows that he provided the examiner with a history of falling 
in 1978 and having torn ligaments. The examination report 
indicates that x-ray evaluations of both knees were obtained.  
The examiner further commented:  "I do not see where his 
knee condition is related to his service-connected back 
condition, however he does give a history of injury to his 
knees while in the service and the right has remained 
markedly symptomatic." 

As indicated above, this claim was remanded in January 1999 
for additional development of the evidence.  Specifically, a 
records review was requested in order to clarify the above 
statement made by the examiner of the veteran's July 1996 VA 
medical examination.  Subsequently, various treatment records 
have also been received.  

A record dated September 1998 shows that the veteran's right 
knee was treated.  Specifically, the medical note reveals 
that the veteran's med[ial] fem[oral] condyle was shaved, and 
that an apparent diagnosis of a chondromalacia tear, post 
med[ial] men[iscus] was made.  A radiographic report of the 
veteran's right knee dated January 14, 1999, shows an 
impression of a normal knee.  An MRI report of January 28, 
1999, reveals conclusions of:  (1) findings consistent with a 
tear involving the posterior horn of the medial meniscus that 
extends into the inferior articulating surface; (2) findings 
consistent with a grade II MCL [medial collateral ligament]; 
(3) post surgical changes in the medial anterior aspect of 
the medial meniscus as described above.  Again, however, 
although these records disclose that the veteran received 
treatment for his right knee, it does not show that there is 
a relationship between the veteran's right knee, his back, or 
his service.  It is thus not probative, and immaterial to his 
claim.

The veteran also submitted private treatment records relating 
to his right knee, dating from January to March 1999.  Those 
records reveal that the veteran was first seen due to an 
injury sustained when a "three hundred and ninety five pound 
individual" apparently slipped on some ice, and fell on the 
veteran's leg.  Those records show that the veteran underwent 
a diagnostic arthroscopy in February 1999, and that his 
private physician noted:

At the time of his surgery he was noted 
to have post surgical changes of his 
medial meniscus[,] but the remaining rim 
was stable.  There was no significant 
change on either his femoral or tibial 
articular cartilage.  No loose bodies 
were indentified[,] and his anterior 
cruciate and posterior cruciate ligaments 
were intact.  I felt that the majority of 
[the veteran's pain] was emanating from 
his recent Grade I sprain of his medial 
collateral ligament[,] and that seems to 
be recuperating very nicely.

The operative report dated February 1999 reflects a 
postoperative diagnosis of Grade I tear medial collateral 
ligament right knee.  The record dated March 1999 notes that 
the veteran is permitted to return to work.  

The VA records review is dated April 1999.  The examiner 
noted that the veteran's claims folder and service medical 
records (SMRs) were reviewed.  The examiner reported that 
there was a notation in the veteran's SMRs of a right knee 
complaint, and that x-rays taken at the time were reportedly 
normal.  The examiner also noted that the veteran underwent 
surgery in September 1998, and that the findings included a 
mild roughening of the cartilage in the medial femoral 
condyle, and a degenerative tear in the posterior horn of the 
medial meniscus.  Specifically, the examiner addressed the 
etiology question posed in the January 1999 Remand, and 
found:  "It is more likely than not that these are unrelated 
to any minor injury he may have sustained in the military.  
They are more likely due to aging and / or recent trauma."  

We determine that these last two evidentiary submissions are 
material to the veteran's claim as to whether he manifests a 
right knee disorder that is related to service.  Therefore, 
we now turn to the second step in evaluating a new and 
material evidence claim, that is, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  

As indicated above, the veteran's SMRs reflect that the 
veteran received treatment for his right knee complaints 
during his active service, but that the x-ray examination was 
reportedly normal.  

The current medical evidence clearly shows that the veteran 
was recently treated for right knee problems.  However, the 
current medical evidence also shows that the veteran recently 
sustained an injury to his right knee when a "three hundred 
and ninety five pound individual" apparently slipped on some 
ice, and fell on the veteran's leg.  Those records show that 
the veteran underwent a diagnostic arthroscopy in February 
1999, and lists a postoperative diagnosis of Grade I tear 
medial collateral ligament right knee.  Those records also 
show that the veteran's right knee was "recuperating very 
nicely".  Thus, this evidence does not show that the veteran 
has a current right knee disorder that is related to his 
active service.  
 
In addition, we must also point out that the VA records 
review, dated April 1999, specifically addressed the issue at 
hand, and found that :  "It is more likely than not that 
these are unrelated to any minor injury he may have sustained 
in the military.  They are more likely due to aging and/ or 
recent trauma."  The examiner noted that the veteran's 
claims folder and service medical records (SMRs) were 
reviewed, that there was a notation in the veteran's SMRs of 
a right knee complaint, and that x-rays taken at the time 
were reportedly normal.  The examiner also noted that the 
veteran underwent surgery in September 1998, and that the 
findings included a mild roughening of the cartilage in the 
medial femoral condyle, and a degenerative tear in the 
posterior horn of the medial meniscus. 

Thus, there is no competent medical evidence of record to 
show that the veteran currently manifests a right knee 
disorder that is related to his active service.  We note that 
the veteran claims that his current right knee problems are 
attributable to service.  While we do not doubt his veracity, 
we note that where the determinative issue involves medical 
etiology, competent medical evidence is required in order for 
the claim to be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Again, although his SMRs show that he 
was treated in service for bilateral knee complaints, there 
is no medical evidence showing that he currently has a 
disorder that is related to this service.  We have considered 
the passage in the July 1996 exam report noting reported 
inservice knee injuries and that "the right has remained 
markedly symptomatic"; however, neither that report nor any 
of the other evidence contains any competent opinion that 
demonstrates a nexus or link between service and an extant 
knee disorder, or between any continuity of symptomatology 
and an extant knee disorder.  Therefore, we must conclude 
that the veteran's claim is not well grounded. 

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  In addition, in this case, the 
supplemental statement of the case advised the veteran of the 
requirements of a well-grounded claim.  



ORDER

A claim for service connection for a right knee disability is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

